Citation Nr: 1221120	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-37 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.G. 


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran served on active duty from April to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine, that denied entitlement to service connection for depression and PTSD.

The Veteran testified before an Acting Veterans Law Judge at a May 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with the claims folder.  In February 2012, the Board sent the Veteran a letter informing her that the Acting Veterans Law Judge who conducted the May 2011 videoconference hearing had retired and asked her to indicate whether she wanted to attend a new hearing.  The appellant responded that she wanted a new Board hearing before a Veterans Law Judge at the RO by videoconference technique.  In April 2012, the Board remanded the case for another hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.  


REMAND

The Veteran was scheduled for a videoconference hearing in June 2012.  Prior to the hearing, she informed the RO that she had re-located to Arizona.  She requested that the hearing be re-scheduled near a location where she currently resides.  The Board finds that good cause has been shown for another hearing date in light of the Veteran's relocation and her timely request for re-scheduling.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).  Consequently, the case must be remanded for appropriate action.  

Accordingly, the case is REMANDED for the following action:

1.  Transfer the Veteran's file to the appropriate RO.  

2.  After the case has been transferred, the new RO should schedule the Veteran for a Travel Board or videoconference hearing before a Veterans Law Judge.  A copy of the letter notifying the Veteran of the scheduling of the hearing should be placed in the record and a copy should be sent to her representative.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

